Appellate Case: 22-5047     Document: 010110728329         Date Filed: 08/23/2022     Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                             August 23, 2022
                          _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
  JERRY LEE MAYS,

        Petitioner - Appellant,

  v.                                                            No. 22-5047
                                                    (D.C. No. 4:22-CV-00225-GKF-JFJ)
  CHRIS RANKINS,                                                (N.D. Okla.)

        Respondent - Appellee.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before HOLMES, EID, and ROSSMAN, Circuit Judges.
                   _________________________________

        Jerry Lee Mays, an Oklahoma prisoner proceeding pro se,1 seeks a certificate of

 appealability (COA) to appeal from the district court’s determination that his most recent

 28 U.S.C. § 2254 application is an unauthorized second or successive § 2254 application

 that it lacked jurisdiction to consider. See 28 U.S.C. § 2253(c)(1)(A). Mr. Mays has filed

 an application for a COA, and what appears to be a supplement to his application.

 Having reviewed both pleadings, we deny a COA and dismiss this appeal.




        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        1
         Because Mr. Mays appears pro se, we liberally construe his filings. Garrett v.
 Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005). But we do not make
 arguments for pro se litigants or otherwise advocate on their behalf. Id.
Appellate Case: 22-5047      Document: 010110728329          Date Filed: 08/23/2022      Page: 2



        To obtain a COA, Mr. Mays must show “that jurists of reason would find it

 debatable whether the petition states a valid claim of the denial of a constitutional right

 and that jurists of reason would find it debatable whether the district court was correct in

 its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

        Mr. Mays previously sought relief under § 2254 and was unsuccessful. See Mays

 v. Dinwiddie, 441 F. App’x 575, 576, 577 (10th Cir. 2011). He has not obtained this

 court’s authorization. See 28 U.S.C. § 2244(b)(3)(A) (“Before a second or successive

 application permitted by this section is filed in the district court, the applicant shall move

 in the appropriate court of appeals for an order authorizing the district court to consider

 the application.”). No reasonable jurist would find it debatable that the district court was

 correct in its procedural ruling that his most recent application was an unauthorized

 second or successive application, and the court properly dismissed it. See In re Cline,

 531 F.3d 1249, 1251 (10th Cir. 2008).

        We deny a COA and dismiss this matter. We note that Mr. Mays filed a motion

 for leave to proceed on appeal without prepayment of costs and fees, then attempted to

 file a second such motion that is largely identical to the first. We grant his first motion,

 and deny the second as moot.

                                                Entered for the Court




                                                CHRISTOPHER M. WOLPERT, Clerk




                                               2